FILED
                              NOT FOR PUBLICATION                            SEP 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



WILLIAM RIVERA,                                   No. 08-73339

               Petitioner,                        Agency No. A200-052-064

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN and N.R. SMITH, Circuit Judges.

       William Rivera, a native and citizen of El Salvador, petitions pro se for

review of a Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings, INS v. Elias-Zacarias, 502 U.S. 478, 481 & n.1 (1992), and de novo due

process claims, Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107 (9th Cir. 2003).

We deny the petition for review.

      Substantial evidence supports the agency’s finding that Rivera failed to

demonstrate he suffered past persecution or has a well-founded fear of future

persecution on account of a protected ground. See Elias-Zacarias, 502 U.S. at 483.

      Because Rivera failed to meet the lower burden of proof for asylum, it

follows that he has not met the higher standard for withholding of removal. See

Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Substantial evidence also supports the agency’s denial of CAT relief because

Rivera has not established that any torture he may suffer would be by or with the

acquiescence of the Salvadoran government. See Silaya v. Mukasey, 524 F.3d

1066, 1073 (9th Cir. 2008).

      We reject Rivera’s due process claim because he has not shown how he has

been prejudiced by any error. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.

2006) (petitioner must show error and prejudice to establish a due process

violation).

      PETITION FOR REVIEW DENIED.


                                         2                                      08-73339